                   Case: 18-13645       Doc: 24   Filed: 10/18/18    Page: 1 of 2




Dated: October 18, 2018
The following is ORDERED:




 __________________________________________________________________



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF OKLAHOMA

In re:                                            )
                                                  )
TAMMY LEA SHORTER                                 )   Case No. 18-13645-SAH
and MICHAEL T. SHORTER,                           )   Chapter 7
                                                  )
                                 Debtors.         )

              ORDER STRIKING MOTION FOR DEBTOR MICHAEL SHORTER
              TO APPEAR TELEPHONICALLY AT THE 341 MEETING [DOC. 22]

         Before the Court is the Motion for Debtor Michael Shorter to Appear Telephonically at

the 341 Meeting [Doc. 22] (the “Motion”) filed on October 17, 2018. The Motion does not

comply with applicable Local Rules in that it does not contain “Notice and Opportunity for

Hearing” in the title of the Motion,1 therefore, it is hereby STRICKEN.2 The Court notes that its

previous Order Striking Motion to Excuse Debtor Michael Shorter from 341 Meeting [Doc. 20],



         1
             See Local Rule 9013-1.G.
         2
        “Documents filed with the Court which do not comply with the Local Rules and the ECF
Guidelines may be stricken without notice and without time to correct the deficiency(ies) at the
Court’s discretion.” See Local Rule 9010-1.I.
               Case: 18-13645       Doc: 24        Filed: 10/18/18   Page: 2 of 2




entered on October 16, 2018 [Doc. 21], specifically pointed out that “Notice of Opportunity for

Hearing” must appear in the title of the Motion.

       IT IS SO ORDERED.
                                             # # #




                                                   2
